Simon, J.
This case is, in its nature, similar to the one just disposed of between the same parties, and although the evidence is not so incomplete as in the preceding case, and appears to have been mostly, if not entirely, copied into the record, yet the certificate of the clerk, which is in the same words as in the other case, does not satisfy us that the transcript contains all the evidence adduced by the parties, and that we could do justice to their respective pretensions, if we were to try the case on its merits. In justice also to the judge, into the correctness of whose judgment we are called upon to inquire, we think that we ought not to investigate the case, if, on the examination of the record, we find that the whole evidence upon which it was tried is not'before us.
This case must, therefore, have the same fate as the other; and in order to have it tried de novo, we are constrained to annul the judgment appealed from.
It is, therefore, ordered, that the judgment of the District Court *171be annulled and reversed, and that this case be remanded to the court below for a new trial according to law; the appellee paying the costs of this appeal.
F. H. Farrar, for the appellants.
T. N. Peirce, for the defendant.